DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments (filed 9/6/2022, pages 6-9) have been fully considered and are persuasive.  Accordingly, the 103 rejection of claims 1-20 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-21 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest eyewear comprising “… by searching the Internet for the response to the verbal query.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-4 and 21 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 5:  The prior art of record does not disclose or suggest eyewear comprising “… the verbal query causing the external device to search the internet for a response to the verbal query …”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 6-11 are allowable due to pendency on amended independent claim 5.
Specifically regarding the allowability of amended independent claim 12:  The prior art of record does not disclose or suggest eyewear comprising “…wherein the verbal query causes the external device to obtain the response to the verbal query by searching the Internet for the response to the verbal query.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 13-20 are allowable due to pendency on amended independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872